
	

113 S1218 IS: State Energy Race to the Top Initiative Act of 2013
U.S. Senate
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1218
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2013
			Mr. Warner (for himself
			 and Mr. Manchin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a State Energy Race to the Top Initiative to
		  assist energy policy innovation in the States to promote the goal of doubling
		  electric and thermal energy productivity by January 1, 2030.
	
	
		1.Short titleThis Act may be cited as the
			 State Energy Race to the Top
			 Initiative Act of 2013.
		2.PurposeThe purpose of this Act is to assist energy
			 policy innovation in the States to promote the goal of doubling electric and
			 thermal energy productivity by January 1, 2030.
		3.DefinitionsIn this Act:
			(1)Covered
			 entityThe term covered entity means—
				(A)a public power
			 utility;
				(B)an electric
			 cooperative; and
				(C)an Indian tribe
			 (as defined in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)).
				(2)StateThe
			 term State has the meaning given the term in section 3 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6202).
			4.Phase 1: Initial
			 allocation of grants to States
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Secretary shall issue an
			 invitation to States to submit plans to participate in an electric and thermal
			 energy productivity challenge in accordance with this section.
			(b)Grants
				(1)In
			 generalSubject to section 7,
			 the Secretary shall use funds made available under section 8(b)(1) to provide
			 an initial allocation of grants to not more than 25 States.
				(2)AmountThe
			 amount of a grant provided to a State under this section shall be not less than
			 $1,000,000 nor more than $3,500,000.
				(c)Submission of
			 plansTo receive a grant
			 under this section, not later than 90 days after the date of issuance of the
			 invitation under subsection (a), a State shall submit to the Secretary an
			 application to receive the grant by submitting a revised State energy
			 conservation plan under section 362 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6322).
			(d)Decision by
			 Secretary
				(1)In
			 generalNot later than 90
			 days after the submission of revised State energy conservation plans under
			 subsection (c), the Secretary shall make a final decision on the allocation of
			 grants under this section.
				(2)BasisThe Secretary shall base the decision of
			 the Secretary under paragraph (1) on—
					(A)plans for improvement in electric and
			 thermal energy productivity consistent with this Act; and
					(B)other factors determined appropriate by the
			 Secretary, including geographic diversity.
					(3)RankingThe
			 Secretary shall—
					(A)rank revised
			 plans submitted under this section in order of the greatest to least likely
			 contribution to improving energy productivity in a State; and
					(B)provide grants
			 under this section in accordance with the ranking and the scale and scope of a
			 plan.
					(e)Plan
			 requirementsA revised State
			 energy conservation plan submitted under subsection (c) shall provide—
				(1)a description of
			 the manner in which—
					(A)energy savings
			 will be monitored and verified;
					(B)a statewide
			 baseline of energy use and potential resources for calendar year 2010 will be
			 established to measure improvements;
					(C)the plan will
			 promote achievement of energy savings and demand reduction goals;
					(D)public and
			 private sector investments in energy efficiency will be leveraged, including
			 through banks, credit unions, and institutional investors; and
					(E)the plan will not
			 cause cost-shifting among utility customer classes or negatively impact
			 low-income populations; and
					(2)an assurance
			 that—
					(A)the State energy
			 office required to submit the plan and the State public service commission are
			 cooperating and coordinating programs and activities under this Act;
					(B)the State is
			 cooperating with local units of government to expand programs as appropriate;
			 and
					(C)grants provided
			 under this Act will be used to supplement and not supplant Federal, State, or
			 ratepayer-funded programs or activities in existence on the date of enactment
			 of this Act.
					(f)UsesA
			 State may use grants provided under this section to promote—
				(1)the expansion of
			 industrial energy efficiency, combined heat and power, and waste heat-to-power
			 utilization;
				(2)the expansion of
			 policies and programs that will advance energy efficiency retrofits for public
			 and private commercial buildings, schools, hospitals, and residential buildings
			 (including multifamily buildings) through expanded energy service performance
			 contracts, zero net-energy buildings, or improved building energy efficiency
			 codes;
				(3)the establishment
			 or expansion of incentives in the electric utility sector to enhance demand
			 response and energy efficiency, including consideration of additional
			 incentives to promote the purposes of section 111(d) of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)), such as appropriate,
			 cost-effective policies regarding rate structures, grid improvements, behavior
			 change, combined heat and power and waste heat-to-power incentives, financing
			 of energy efficiency programs, data use incentives, district heating, and
			 regular energy audits; and
				(4)leadership by
			 example, in which State activities involving both facilities and vehicle fleets
			 can be a model for other action to promote energy efficiency and can be
			 expanded with Federal grants provided under this Act.
				5.Phase 2:
			 Subsequent allocation of grants to States
			(a)ReportsNot
			 later than 18 months after the receipt of grants under section 4, each State
			 that received grants under section 4 may submit to the Secretary a report that
			 describes—
				(1)the performance
			 of the programs and activities carried out with the grants; and
				(2)the manner in
			 which additional funds would be used to carry out programs and activities to
			 promote the purposes of this Act.
				(b)Grants
				(1)In
			 generalNot later than 180 days after the date of the receipt of
			 the reports required under subsection (a), subject to section 7, the Secretary
			 shall use amounts made available under section 8(b)(2) to provide grants to not
			 more than 6 States to carry out the programs and activities described in
			 subsection (a)(2).
				(2)AmountThe
			 amount of a grant provided to a State under this section shall be not more than
			 $30,000,000.
				(3)BasisThe
			 Secretary shall base the decision of the Secretary to provide grants under this
			 section on—
					(A)the performance
			 of the State in the programs and activities carried out with grants provided
			 under section 4;
					(B)the potential of
			 the programs and activities descried in subsection (a)(2) to achieve the
			 purposes of this Act;
					(C)the desirability
			 of maintaining a total project portfolio that is geographically and
			 functionally diverse; and
					(D)the amount of
			 non-Federal funds that are leveraged as a result of the grants to ensure that
			 Federal dollars are leveraged effectively.
					6.Allocation of
			 grants to covered entities
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Secretary shall invite
			 covered entities to submit plans to participate in an electric and thermal
			 energy productivity challenge in accordance with this section.
			(b)Submission of
			 plansTo receive a grant
			 under this section, not later than 90 days after the date of issuance of the
			 invitation under subsection (a), a covered entity shall submit to the Secretary
			 a plan to increase electric and thermal energy productivity by the covered
			 entity.
			(c)Decision by
			 Secretary
				(1)In
			 generalNot later than 90
			 days after the submission of plans under subsection (b), the Secretary shall
			 make a final decision on the allocation of grants under this section.
				(2)BasisThe Secretary shall base the decision of
			 the Secretary under paragraph (1) on—
					(A)plans for improvement in electric and
			 thermal energy productivity consistent with this Act;
					(B)plans for continuation of the improvements
			 after the receipt of grants under this Act; and
					(C)other factors determined appropriate by the
			 Secretary, including—
						(i)geographic diversity;
						(ii)size differences
			 among covered entities; and
						(iii)equitable
			 treatment of each sector under this section.
						7.Administration
			(a)Independent
			 evaluationTo evaluate
			 program performance and effectiveness under this Act, the Secretary shall
			 consult with the National Research Council regarding requirements for data and
			 evaluation for recipients of grants under this Act.
			(b)Coordination
			 with State energy conservation programs
				(1)In
			 generalGrants to States
			 under this Act shall be provided through additional funding to carry out State
			 energy conservation programs under part D of title III of the
			 Energy Policy and Conservation Act
			 (42 U.S.C. 6321 et seq.).
				(2)Relationship to
			 State energy conservation programs
					(A)In
			 generalA grant provided to a
			 State under this Act shall be used to supplement (and not supplant) funds
			 provided to the State under part D of title III of the
			 Energy Policy and Conservation Act
			 (42 U.S.C. 6321 et seq.).
					(B)Minimum
			 fundingA grant provided to a
			 State shall not be provided to a State for a fiscal year under this Act if the
			 amount of the grant provided to the State for the fiscal year under part D of
			 title III of the Energy Policy and Conservation
			 Act (42 U.S.C. 6321 et seq.) is less than $50,000,000.
					(c)Voluntary
			 participationThe participation of a State or covered entity in a
			 challenge established under this Act shall be voluntary.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized
			 to be appropriated to carry out this Act $200,000,000 for the period of fiscal
			 years 2014 through 2017.
			(b)AllocationOf the total amount of funds made available
			 under subsection (a)—
				(1)30 percent shall
			 be used to provide an initial allocation of grants to States under section
			 4;
				(2)521/2
			 percent shall be used to provide a subsequent allocation of grants to States
			 under section 5;
				(3)121/2
			 percent shall be used to make grants to public power utilities, electric
			 cooperatives, and Indian tribes under section 6; and
				(4)5 percent shall
			 be available to the Secretary for the cost of administration and technical
			 support to carry out this Act.
				9.OffsetSection 422(f) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17082(f)) is amended—
			(1)in paragraph (3),
			 by striking and after the semicolon at the end; and
			(2)by striking paragraph (4) and inserting the
			 following:
				
					(4)$200,000,000 for
				fiscal year 2013;
					(5)$150,000,000 for
				each of fiscal years 2014 through 2017; and
					(6)$200,000,000 for
				fiscal year
				2018.
					.
			
